This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 & 2 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20050039686 A1 (Zheng'686).
Regarding claim 1, Zheng'686 discloses a substrate processing apparatus (workpiece processing system 302) comprising:
a process chamber (process chamber 325) in which a substrate (workpiece W) is processed;

    PNG
    media_image1.png
    1108
    1564
    media_image1.png
    Greyscale

FIG. 16 of Zheng'686
a process gas nozzle (2nd gas delivery conduit 134b) configured to be capable of supplying a process gas into the process chamber; 
two inert gas nozzles (1st gas delivery conduit 134a &  3rd gas delivery conduit 134c) provided respectively in two regions divided by a first straight line (line from plurality of gas outlets 238 of 2nd gas delivery conduit 134b to & through central axis A) passing through the process gas nozzle and a center of the substrate  (workpiece W), and configured to be capable of supplying an inert gas into the process chamber; and
an exhaust pipe (vacuum line 342) configured to be capable of exhausting an inner atmosphere of the process chamber;

    PNG
    media_image2.png
    1777
    1303
    media_image2.png
    Greyscale

FIG. 10 of Zheng'686 (Cropped)

FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069].
Regarding claim 2, Zheng'686 discloses:
a first flow controller (1st secondary valve 354a configured to control flow rate of the gas from 1st gas supply 352a) capable of controlling a first flow rate of the inert gas; and
a second flow controller (1st secondary valve 354a configured to control flow rate of the gas from 1st gas supply 352a) capable of controlling a second flow rate of the inert gas,
the first flow rate and the second flow rate are determined so that a concentration of the inert gas at the center of the substrate is lower than a concentration of the inert gas circumferentially averaged at an edge of the substrate when the process gas from the process gas nozzle and the inert gas from the two inert gas nozzles flow over the substrate.
FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069].
Each of the limitations:
"capable of controlling a first flow rate of the inert gas" associated with the first flow 
"capable of controlling a second flow rate of the inert gas" associated with the second flow controller; and
"the first flow rate and the second flow rate are determined so that a concentration of the inert gas at the center of the substrate is lower than a concentration of the inert gas circumferentially averaged at an edge of the substrate" associated with when the process gas flows from the process gas nozzle and the inert gas flows from the two inert gas nozzles flow over the substrate,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the first flow controller of Zheng'686 is capable of controlling a first flow rate of the inert gas;
the second flow controller of Zheng'686 is capable of capable of controlling a second flow rate of the inert gas; and
when the process gas flows from the process gas nozzle and the inert gas flows from the two inert gas nozzles flow over the substrate, Zheng'686 the first flow rate and the second flow rate are capable of being such that a concentration of the inert gas at the center of the substrate is lower than a concentration of the inert gas circumferentially averaged at an edge of the substrate,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Zheng'686 since Zheng'686 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Zheng'686.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 & 11 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20050039686 A1 (Zheng'686) in view of US 20140357058 A1 (Takagi'058).
Regarding claim 3, Zheng'686 does not expressly disclose:
a process gas nozzle disposed further away from the exhaust pipe than the two inert gas nozzles, and
the process gas nozzle and each of the two inert gas nozzles are aligned with an angle θ determined according to a surface area of the substrate, where the angle θ is defined as an angle between the first straight line and the second straight line.
Regarding claim 3, Takagi'058 does not expressly disclose:

    PNG
    media_image3.png
    1319
    1078
    media_image3.png
    Greyscale

FIG. 2 of Takagi'058
a process gas nozzle (nozzle 233d in communication with oxidizing gas supply 
the process gas nozzle process gas nozzle (nozzle 233d in communication with oxidizing gas supply pipe 232d &/or nozzle 233e in communication with oxidizing gas supply pipe 232e) and the inert gas nozzle (nozzle 233a in communication with inert gas supply pipe 232g) aligned with an angle θ determined according to a surface area of the substrate (wafer{s} 200), where the angle θ is defined as an angle between the first straight line and the second straight line.
FIGs. 1-5C & 10A-12; ¶¶[0027]-[0031]; ¶¶[0036]-[0038]; ¶¶[0041]-[0075]; & ¶¶[0180]-[0186].
Rearranging the process gas nozzle and each of the two inert gas nozzles of Zheng'686 so that the process gas nozzle is disposed further away from the exhaust pipe than the two inert gas nozzles as disclosed by Takagi'058, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
The limitation:
"aligned with an angle θ determined according to a surface area of the substrate" associated with the process gas nozzle and each of the two inert gas nozzles,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the process gas nozzle and each of the two inert gas nozzles of Zheng'686 and Takagi'058 are capable of being aligned with an angle θ determined according to 
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Zheng'686 and Takagi'058 since Zheng'686 and Takagi'058 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Zheng'686 and Takagi'058.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 4, each of the limitations:
"becomes larger as the surface area of the substrate becomes larger" associated with the angle θ; and 
"becomes smaller as the surface area of the substrate becomes smaller" associated with the angle θ,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the angle θ of Zheng'686 and Takagi'058 is capable of becoming larger as the surface area of the substrate becomes larger;
the angle θ of Zheng'686 and Takagi'058 is capable of capable of becomes smaller as the surface area of the substrate becomes smaller (Zheng'686: FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069]; Takagi'058: FIGs. 1-5C & 10A-12; ¶¶[0027]-[0031]; ¶¶[0036]-[0038]; ¶¶[0041]-[0075]; & ¶¶[0180]-[0186]),
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Zheng'686 and Takagi'058 since Zheng'686 and Takagi'058 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Zheng'686 and Takagi'058.  Applicant bears 
Regarding claim 5, Zheng'686 discloses:
at least one of the two inert gas nozzles (1st gas delivery conduit 134a &  3rd gas delivery conduit 134c) being provided such that the inert gas is ejected toward the center (e.g., central axis A) of the substrate (workpiece W).
Zheng'686: FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069].
Regarding claim 6, Zheng'686 and Takagi'058, by way of Zheng'686, discloses:
the two inert gas nozzles (1st gas delivery conduit 134a &  3rd gas delivery conduit 134c) simultaneously supply the inert gas whereby a concentration of the process gas at the center (e.g., central axis A) of the substrate (workpiece W) is higher than a concentration of the process gas circumferentially averaged at an edge of the substrate.
Zheng'686: FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069].
The limitation:
"whereby a concentration of the process gas at the center of the substrate is higher than a concentration of the process gas circumferentially averaged at an edge of the substrate" associated with the two inert gas nozzles simultaneously supplying the inert gas,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the two inert gas nozzles of Zheng'686 are capable of simultaneously supplying the inert 
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Zheng'686 and Takagi'058 since Zheng'686 and Takagi'058 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Zheng'686 and Takagi'058.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 7, Zheng'686 and Takagi'058, by way of Zheng'686, discloses:
the two inert gas nozzles (1st gas delivery conduit 134a &  3rd gas delivery conduit 134c) simultaneously supply the inert gas whereby the concentration of the process gas at the at the center (e.g., central axis A) of the substrate (workpiece W) is higher than a concentration without supplying the inert gas.
Zheng'686: FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069].
The limitation:
"whereby the concentration of the process gas at the at the center of the substrate is higher than a concentration without supplying the inert gas" associated with the two inert gas nozzles simultaneously supplying the inert gas,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the two inert gas nozzles of Zheng'686 are capable of simultaneously supplying the inert gas so that the concentration of the process gas at the at the center of the substrate is higher than a concentration without supplying the inert gas,

Regarding claim 8, Zheng'686 discloses:
the two inert gas nozzles (1st gas delivery conduit 134a &  3rd gas delivery conduit 134c) aligned in line symmetry with respect to a boundary line.
Zheng'686: FIGs. 9-14 & 16; ¶¶[0013]-[0017]; ¶[0025]; ¶¶[0028]-[0032]; ¶¶[0034]-[0039]; ¶¶[0043]-[0049]; ¶¶[0057]-[0058]; ¶[0025]; & ¶¶[0062]-[0069].
Regarding claim 11, Zheng'686 and Takagi'058, by way of Takagi'058, discloses:  
an inner wall (inner tube 204 of reaction tube 210 with inner tube 204 & outer tube 203) provided in a process chamber (reaction tube 210 with process chamber 201) to enclose a part of the process chamber, in which a substrate (wafer{s} 200) is processed;
the inner wall (inner tube 204 of reaction tube 210 with inner tube 204 & outer tube 203) comprising:
an opening (exhaust hole 204c) formed at a portion opposing the process gas nozzle (nozzle 233a in communication with chlorosilane-based source gas supply pipe 232a);
a first projecting portion (nozzle accommodating chamber 204a) accommodating the process gas nozzle (nozzle 233a in communication with chlorosilane-based source gas supply pipe 232a) inside the inner wall; and

    PNG
    media_image4.png
    837
    829
    media_image4.png
    Greyscale

FIG. 2 of Takagi'058 (Cropped)
a second projecting portion (nozzle accommodating chamber 204b) accommodating the inert gas nozzle (nozzle 233d in communication with inert gas supply pipe 232h &/or nozzle 233e in communication with inert gas supply pipe 232i) inside the inner wall,

FIGs. 1-5C & 10A-12; ¶¶[0027]-[0031]; ¶¶[0036]-[0038]; ¶¶[0041]-[0075]; & ¶¶[0180]-[0186].
The limitation:
"so as to prevent the process gas nozzle and the inert gas nozzle from interfering with the inner wall" associated with each of the first and second projecting portions;
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
each of the first and second projecting portions of Takagi'058 is capable of preventing the process gas nozzle and the inert gas nozzle from interfering with the inner wall of Takagi'058;
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Takagi'058 since Takagi'058 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Takagi'058.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Adding the inner wall including the projecting portions as disclosed by Takagi'058 to the substrate processing apparatus of Zheng'686, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the inner wall including the projecting portions as disclosed by Takagi'058 to the substrate processing apparatus of Zheng'686.
Response to Arguments
Applicant’s arguments accompanying Applicant’s reply dated 07 January 2021 with respect to claims 1-8, 10, & 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Prior art is of and is made record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention of clams 13 & 14 as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Stanislav Antolin/ Examiner, Art Unit 1716
/Jeffrie R Lund/Primary Examiner, Art Unit 1716